Case 1:21-cv-01983-SDG Document 1 Filed 05/10/21 Page 1 of 1


                                                      FILED IN CLERK'S OFFICE
                                                          U.S.D.C. -Atlanta  :
                                                                                    i
                 United States District Court
                           for the                   ·     MAY 10 2021              -
                 Northern District of Georgia                            lerk ..    '1

                      Atlanta Division                                   ty Clerk
